Citation Nr: 1523458	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-29 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disability.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to November 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

Over the course of the appeal, evidentiary development has revealed multiple psychiatric diagnoses to include anxiety, schizophrenic personality disorder and rule/out obsessive compulsive disorder.  In light of the evidence of record and the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue on appeal as service connection for a psychiatric disorder, however diagnosed.

In an October 2013 statement of the case, the RO constructively reopened the previously denied claim of service connection for a psychiatric disability and denied it on the merits.  The Board has a legal duty to determine whether new and material evidence has been submitted regardless of the actions of the RO, and has therefore recharacterized the issue accordingly.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran testified before the undersigned Veterans Law Judge in December 2014, a transcript of that hearing is of record.

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A March 1966 rating decision denied service connection for schizoid personality disorder.  The Veteran did not appeal this decision and no new and material evidence was received within the appeal period.  Thus, the decision became final.
 
2.  Evidence received since March 1966 raises a possibility of substantiating the service connection claim for a psychiatric disability.


CONCLUSION OF LAW

The criteria to reopen the claim of service connection for a psychiatric disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of service connection for a psychiatric disability.

In March 1966, the RO denied that claim on the basis that the evidence failed to the Veteran's disability, characterized as schizoid personality, was a constitutional or developmental disability which was not a disability under the law.  The March 1966 decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

At the time of the March 1966 denial, the relevant evidence of record included the Veteran's service treatment records, post-service treatment records, statements from the Veteran and a February 1966 VA examination report.  

The evidence since March 1966 includes the Veteran's testimony that he was misdiagnosed in service, additional service treatment records which include diagnoses of anxiety and other psychiatric disorders, and an August 2012 VA examination report which discusses the Veteran's in service symptoms in relation to his present psychiatric symptoms.  

The Board finds that the described evidence is new and material as it is not cumulative or redundant of the evidence previously of record, and it relates to a previously unestablished element of entitlement to service connection for a psychiatric disability, namely evidence that the Veteran has a disability other than a personality disorder which may be related to service.  This is particularly so when the credibility of the statements is presumed for the purpose of the new and material evidence analysis.  Accordingly, reopening of the claim is in order.  See 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section.


ORDER

New and material evidence has been submitted to reopen the claim of service connection for schizoid personality disorder.


REMAND

The Veteran has indicated that he received treatment at the Oakland, California VA medical center between 1995 and 2002, however the claims file only includes limited treatment records from that facility beginning in 2002.  Thus, it is possible additional treatment records from the Oakland VA medical center are available.  Further, the Veteran testified during his December 2014 hearing that he received treatment from the VA medical center at least twice a year and last sought psychiatric treatment less than two years prior, however the Veteran's last treatment record associated with the claims file is dated in 2011; additional treatment records may be available.  Thus, the Board must remand the issue for further development. 38 C.F.R. § 3.159 (2014).

In August 2012, the Veteran was afforded a VA examination in which the VA examiner stated that the Veteran did not meet the criteria for an Axis I psychiatric disorder, however an Axis II (personality disorder) diagnosis of schizoid personality disorder was provided and the examiner stated that the Veteran was correctly diagnosed in service with schizoid personality disorder which "by its nature, predated his military service time."  A personality disorder is not a disability which service connection may be established, so that diagnosis is not at issue in the current case.

Nonetheless, entitlement to service connection may be established if the Veteran met the criterion of having a current disability at any time during the course of the appeal, even if said disability is resolved by the time of adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Although the 2012 VA examination report indicates that the Veteran did not meet the criteria for an Axis I psychiatric diagnosis at the time of the examination, it is unclear if the Veteran never met the criteria for an Axis I psychiatric disability at any point during the course of the appeal.  This is a particularly important point because the record shows a previous diagnosis of an anxiety disorder in 2011.

Finally, the Veteran's service treatment records scanned in to VBMS include statements written in French.  The records require translation so that the VA has a full record upon which to adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a translation for the documents in the Veteran's service treatment records that are written in French, and associate a copy of the certified English translation report with the VBMS electronic file.

2.  Obtain complete VA treatment records from the VAMC in Oakland California and any and all VA medical center treatment records from August 2012.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Return the claims file to the VA examiner who conducted the August 13, 2012 mental disorders examination.  If the examiner is unavailable, arrange for another qualified VA examiner to review the file.  Schedule the Veteran for a VA examination only if deemed necessary by the VA examiner.  The examiner must review the entire claims file.

The examiner is to opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran met the criteria for any Axis I psychiatric disability at any time during the course of the Veteran's appeal (from January 2010 to present).  

If the examiner finds that the Veteran did not meet the criteria for an Axis I psychiatric disability at any time during this period, the examiner must explain why the 2011 diagnosis of an anxiety disorder is not valid.  

If the examiner finds that the Veteran did meet the criteria for any Axis I psychiatric disability at any time during the course of the appeal, the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that such disability commenced during or is otherwise related to the Veteran's military service.

4.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


